Exhibit 99.2 R.V.B. HOLDINGS LTD. (IN TEMPORARY LIQUIDATION) SPECIAL GENERAL MEETING OF SHAREHOLDERS January 14, 2016 I, the undersigned shareholder of R.V.B. Holdings Ltd. (in temporary liquidation) (the “Company”), do hereby nominate, constitute and appoint Mr. Mordechai Shalev, Adv. as my true and lawful proxy and attorney with full power of substitution for me and in my name, place and stead, to represent and vote all of the ordinary shares, par value NIS 1.00 per share, of the Company, held in my name on its books as of December 21, 2015, at the Special General Meeting of Shareholders to be held on January 14, 2016 (or as otherwise adjourned). By my signature, I hereby revoke any and all proxies previously given. This proxy, when properly executed, will be voted in the manner directed on the reverse side by the undersigned shareholder. If no direction is made, the proxy will be treated as neither a vote “FOR” nor “AGAINST” the Proposal. Should any other matter requiring a vote of the shareholders arise, the proxies named above are authorized to vote in accordance with their best judgment in the interest of the Company. (Continued and to be signed on the reverse side) R.V.B. HOLDINGS LTD. (IN TEMPORARY LIQUIDATION) SPECIAL GENERAL MEETING OF SHAREHOLDERS January 14, 2016 PLEASE SIGN, DATE AND RETURN PROMPTLY IN THE MANNER DETAILED IN THE PROXY STATEMENT.PLEASE MARK YOUR VOTE IN BLUE OR BLACK INK AS SHOWN HERE x: FOR
